Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 7/7/2020 that has been entered and made of record. 
Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/8/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 20) in view of Sudha Krishnamurthy (US 2021/0319321).
8.	Regarding independent claim 1, Kothari et al (US 2020/9312317) teaches a computing system (Fig 1 computing system 100) that combines machine learning with digital signal processors (Kothari para0012 system is processing data based on machine learning model with primary signal processor), the computing system comprising:
one or more processors (Kothari abstract para0002 where the system is including one or more processor); and one or more non-transitory computer-readable media that collectively store (Kothari para0124 where the computer storage media stores the instruction to execute):
one or more differentiable digital signal processors configured to receive one or more control inputs (Kothari para0004 where the digital computing device receives more than one input signal) and to process the one or more control inputs to generate a digital signal output (Kothari para0017 where the preprocessor generates output from the action data input), wherein each of the one or more differentiable digital signal processors is differentiable from the digital signal output to the one or more control inputs (Kothari para0033 where the one or more processors generates output to one or more control input as per para0032) ;
a machine-learned model configured to receive a model input and to process the model input to generate the one or more control inputs for the one or more differentiable digital signal processors (Kothari para0012 system is processing data based on machine learning model with primary signal processor, abstract para0002 where the system is including one or more processors)
But Kothari further fails to teach clearly but Sudha Krishnamurthy, herein after Krishnamurthy (US 2021/0319321) teaches wherein the machine-learned model has been trained by backpropagating a loss through the one or more differentiable digital signal processors (Krishnamurthy para0023 where the neural network model is trained using backpropagating loss function using processor unit 603 in fig 6); and
instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:
receiving the model input (Krishnamurthy para0050 where the processor 603 executes the program to carry out the methods/operation);
using the machine-learned model to generate the one or more control inputs based on the model input (Kothari para0012 system is processing data based on machine learning model with primary signal processor, abstract para0002 where the system is including one or more processors); and
using the one or more differentiable digital signal processors to generate the digital signal output based on the one or more control inputs (Kothari para0012 system is processing data based on machine learning model with primary signal processor and para0017 where the preprocessor generates output from the action data input).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kothari et al with concept of using self-supervised AI-based sound effect recommendation for silent video of Krishnamurthy. The motivation for doing so would be to have predictably and advantageously provided backpropagating loss of the signal between input and output function. Therefore, it would have been obvious to combine Kothari et al with Krishnamurthy to obtain the invention as specified in claim 1.
9.	Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
10.	Regarding claim 13, the arguments are analogues to claim1, are applicable and is rejected.
Claims 2-6 and 14-16are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 20) in view of Sudha Krishnamurthy (US 2021/0319321) in view of NPL- Rudolf ‘Digital sound synthesis by physical modeling-attached.

11. 	Regarding claim 2, Kothari et al in view of Krishnamurthy teaches the computing system of claim 1, 
Rudolf section 202 teaches a wavetable synthesis in digital sound synthesis using a digital processing of a sound input).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kothari et al with concept of using self-supervised AI-based sound effect recommendation for silent video of Krishnamurthy and combine with NPL-Rudolf. The motivation for doing so would be to have predictably and advantageously provided digital signal processes using wavetable synthesis. Therefore, it would have been obvious to combine Kothari et al with Krishnamurthy and Rudolf-NPL to obtain the invention as specified in claim 2.
12.	Regarding claim 3, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches the computing system of claim 2, wherein the one or more differentiable digital signal processors comprises an additive synthesizer and a subtractive synthesizer for generating a synthesized signal (Rudolf section2.3 where the digital processing of a audio includes the additive and subtractive synthesis).
Rudolf section2.3/2.4 where the time function of synthesizer uses oscillator and time varying filters with noise)
14. 	Regarding claim 5, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches the computing system of claim 3, wherein using the one or more differentiable digital signal processors to generate the digital signal output comprises: transforming the synthesized signal with an effects processor of the one or more differentiable digital signal processors to generate a transformed synthesized signal (Rudolf section 203 where the synthesized sound is produced in digital sound synthesis).
15. 	Regarding claim6, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches the computing system of claim 5, wherein the digital signal output comprises an output musical waveform (Rudolf section 201 where the synthesis of musical sounds is presented).
16.	Regarding claim 14, the arguments are analogues to claim2, are applicable and is rejected.
17.	Regarding claim 15, the arguments are analogues to claim4, are applicable and is rejected.
18.	Regarding claim 16, the arguments are analogues to claim 4, are applicable and is rejected.	
	Claims 7are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 20) in view of Sudha Krishnamurthy (US 2021/0319321) in view of NPL- ‘Digital sound synthesis by physical modeling-attached and in further view of NPL-Pullaki “Spatial Sound Scene Synthesis and Manipulation for Virtual Reality and Audio Effects”2018

19. 	Regarding claim 7, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches the computing system of claim 6, 
	But further fails to teach wherein transforming the synthesized signal comprises simulating a reverberation effect based on one or more parameters of the effects processor (Pullki where the section 14.3.7 teaches the dereverberation method of the synthesized signal), and wherein the synthesized signal corresponds to a de-reverberated version of the transformed synthesized signal (Pullki section 14.3.7 uses the process of music signal to diffuseness parameters for dereverberation of the signal).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kothari et al with concept of using self-supervised AI-based sound effect recommendation for silent video of Krishnamurthy and combine with NPL-Rudolf and in further view of Pullaki. The motivation for doing so would be to have predictably and advantageously provided digital signal processes using wavetable synthesis with de-reverberated signal. Therefore, it would have been obvious to combine Kothari et al with Krishnamurthy and Rudolf-NPL and Pullaki to obtain the invention as specified in claim 7.
20.	Regarding claim 17, the arguments are analogues to claim7, are applicable and is rejected.
	
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 20) in view of Sudha Krishnamurthy (US 2021/0319321) in view of NPL- ‘Digital sound synthesis by physical modeling-attached and in further view of NPL-Pullaki “Spatial Sound Scene Synthesis and Manipulation for Virtual Reality and Audio Effects”2018 and in further view of Shectman (US 2021/0082408).

21.	Regarding claim 9, Kothari in view of Krishnamurthy and in view of NPL-Rudolf teaches computing system of claim 2, 
	But further fails to teach, however, Vyacheslav Shectman, herein after Shectman teaches wherein the machine-learned model comprises an encoder for processing the model input and a decoder for outputting the one or more control inputs (Shectman fig1 para0016 where the encode receives the input of the signal and output from the input is by decoder 112 in the fig 1). 
	At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Kothari et al with concept of using self-supervised AI-based sound effect recommendation for silent video of Krishnamurthy and combine with NPL-Rudolf and in further view of Pullaki and further combined with Shectman. The motivation for doing so would be to have predictably and advantageously provided digital signal processes using encoder and decoder. Therefore, it would have been obvious to combine Kothari et al with Krishnamurthy and Rudolf-NPL and Pullaki with Shectman to obtain the invention as specified in claim 9.
22. 	Regarding claim 10, The computing system of claim 2, wherein the loss comprises a spectral loss based at least in part on the digital signal output (Shectman para0043 shows the spectra loss using eq1 from the output using encoder decoder).
Shectman para0016 where the loss is from encoder and decoder is a spectral loss based on eq1). 
24.	Regarding claim 18, the arguments are analogues to claim11, are applicable and is rejected.
Allowable Subject Matter
25.	Claim 8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677